Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2002

USA v. Beckett
Precedential or Non-Precedential:

Docket 1-2131




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Beckett" (2002). 2002 Decisions. Paper 102.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/102


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL


                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                             N0. 01-2131


                        UNITED STATES OF AMERICA

                                    v.

                        JAMES CARROLL BECKETT,

                                                     Appellant


         On Appeal From The United States District Court
             For the Eastern District of Pennsylvania
                   (D.C. Crim. No. 91-cr-00121)
        District Judge: Honorable Thomas N. O'Neill, Jr.


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                         January 25, 2002

         BEFORE:    NYGAARD, and STAPLETON, Circuit Judges,
                      and SLEET, District Judge*

                   (Opinion filed   February 5, 2002)



__________________________________

* Honorable Gregory M. Sleet, United States District Judge for the
District of Delaware,
    sitting by designation.
                   MEMORANDUM OPINION OF THE COURT




STAPLETON, Circuit Judge:


         Appellant James Carroll Beckett was convicted of two bank
robberies.
With respect to each of these robberies he was found guilty of one count
of bank robbery
and one count of armed bank robbery. The Court determined that he was a
career
offender but chose to depart downward from the Guideline range. It
sentenced Beckett to
180 months on each of the four counts with these sentences to run
concurrently. The
Court also ordered restitution without determining his ability to pay.
         On appeal, the government conceded that the District Court had
erred in not
making specific findings of fact concerning Beckett's ability to pay
restitution, and asked
the Court to remand for factual findings on this question alone. The
government further
conceded that the District Court's concurrent sentences of 180 months on
Counts One and
Three (the bank robbery counts) violated the double jeopardy clause. The
charges
underlying those counts were lesser included offenses to those set forth
in Counts Two
and Four (the armed bank robbery counts). The government noted, however,
that the
Court could remedy the error without remand by vacating the sentence as to
the lesser
included offenses.
         This Court entered the following judgment:
                   the judgment of the []district court entered February
11, 1999
         . . . is hereby reversed and remanded for factual findings on
         the question of Beckett's ability to pay restitution. The
         judgment is vacated insofar as the sentence imposed as to the
         lesser included offense of bank robbery, in violation of 18
         U.S.C. Section 2113(a), charged in Counts One and Three of
         the Indictment of March 26, 1991. The judgment is affirmed
         as to all other issues. All of the above in accordance with the
         opinion of this Court.

(App. xii-xiii).

         The portion of the Court's Opinion which addressed Beckett's
successful
double jeopardy claim made clear that the remand was limited to factual
findings on his
ability to pay and would not affect the sentence of imprisonment imposed:
                  Beckett, the government, and we also agree that the
District
         Court erred by sentencing him concurrently on both the
         charge of armed bank robbery under 18 U.S.C.   2113(d), and
         on the lesser included offense of robbery under 18 U.S.C.
         2113(a). . . . We will vacate the sentence imposed on Counts
         One and Three, the lesser included offenses of bank robbery.
         Beckett's sentences for the remaining counts stand.

(emphasis added) (App. xxvi-xxvii).

         Beckett filed a pro se Motion for Order for Home Detention
shortly before
the proceeding. The motion asked the Court to convert the balance of his
180 month
imprisonment sentence to home detention. The District Court acknowledged
the motion
at the hearing on Beckett's ability to pay restitution but stated that it
lacked jurisdiction to
address it:
                  The Court of Appeals vacated the sentence on the robbery
         counts, affirmed the sentence on the armed robbery counts
         and remanded merely for me to make factual findings with
         respect to the ability or lack of ability to pay restitution in
the
         amount of eleven thousand and some dollars.

(App. 22).

         Beckett argues that the District Court erred in determining that
it lacked
jurisdiction to consider his request that his sentence of incarceration be
altered. However,
we agree with the District Court that it lacked such jurisdiction. United
States v.
Pultrone, 241 F.3d 306 (3d Cir. 2001).
         The judgment of the District Court will be affirmed.
TO THE CLERK:


        Please file the foregoing Memorandum Opinion.



                              /s/ Walter K. Stapleton
                                                        Circuit
Judge